Citation Nr: 9923098	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic 
disability of the elbows.

3.  Entitlement to service connection for chloracne.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by a nervous stomach.

8.  Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active honorable service from October 1966 to November 1969 
has been documented.

The undersigned notes that with regard to the question of the 
veteran's claim for service connection for PTSD, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, essentially discussed the matter on a de novo 
basis.  A review of the record shows that service connection 
for PTSD was denied by the RO in final decisions in September 
1988 and September 1992.  The Board must initially determine 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD regardless 
of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The Board must address the question of new and 
material evidence in the first instance, because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d at 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. at 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).

In a statement dated in January 1997, the veteran alleged 
that there was clear and unmistakable error in September 1988 
and "April 1990" denying service connection for PTSD.  
These claims have not been adjudicated by the RO.  In view of 
the Board's decision reopening the veteran's claim for 
service connection for PTSD, the claims of clear and 
unmistakable error are not inextricably intertwined with any 
issue developed for appellate consideration.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  This issue is, accordingly, 
referred to the RO for adjudication.

As will be discussed in the Remand at the end of the 
decision, further action with regard to this issue is in 
order.




FINDINGS OF FACT

1.  There is no competent evidence of tinnitus at the present 
time.

2.  There is no competent evidence of a current disability of 
the elbows.

3.  There is no competent evidence of the presence of 
chloracne.

4.  Service connection for right ear hearing loss, 
hemorrhoids, and a chronic gastrointestinal disability was 
denied by the RO in a rating decision in August 1982.  
Service connection for abdominal pain was denied by the RO in 
a rating decision dated in a July 1994 rating decision.

5.  Evidence received subsequent thereto does not bear 
directly or substantially on the claims for service 
connection for right ear hearing loss, hemorrhoids, and a 
nervous stomach, and the evidence is essentially duplicative 
or cumulative.

6.  Service connection for PTSD was denied by the RO in final 
rating decisions in September 1988, and September 1992.

7.  Evidence received since the September 1992 rating 
decision bears directly and substantially upon the issue at 
hand, is not duplicative or cumulative, and must be 
considered to fairly decide the merits of the claim.

8.  There is competent evidence of a current diagnosis of 
PTSD, inservice stressors, and of a nexus between the 
inservice stressors and the diagnosis of PTSD.

9.  Recent examination showed the veteran was not 
significantly affected by his acne, other than having a few 
minor lesions from time to time with an intermittent time 
course.


CONCLUSIONS OF LAW

1.  The claim of service connection for tinnitus is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The claim of service connection for a disability of the 
elbows is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of service connection for chloracne is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  Evidence received since the August 1982 rating decision 
wherein the RO denied service connection for right ear 
hearing loss, hemorrhoids and a chronic gastrointestinal 
disorder, or since the July 1994 rating decision denying 
service connection for abdominal pain, is not new and 
material, and the veteran's claims for service connection for 
those disabilities are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

5.  Evidence received since the September 1992 rating 
determination wherein the RO denied service connection for 
PTSD is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

6.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

7.  The criteria for a rating in excess of 10 percent for 
acne vulgaris are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of §  5107."  See  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be: (1)  competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1994).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).

Regulations provide that service connection may be granted 
for a disease diagnosed after discharge where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection, the 
evidence must demonstrate the existence of a current 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993)  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).  If 
so, the claim is denied.  If the evidence is in support of 
the claim or is in relative equipoise, the claim is allowed.  
Id.  If, after careful review of all the evidence, a 
reasonable doubt arises regarding service connection, such 
doubt will be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart 
sounds...in service permits service connection for arthritis 
or other disabilities, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical, unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A review of the service medical records reflects no reference 
to tinnitus, chloracne, or disability of the elbows.  The 
service medical records show treatment and evaluation for 
acne vulgaris and the undersigned notes that service 
connection is in effect for that disability.  

When the veteran was accorded an examination by VA in July 
1982, complaints included having a "loud ringing in both 
ears seem like just at night."  Clinical examination of the 
ears was normal.  On examination at that time it was stated 
that the veteran had received an Agent Orange examination at 
the Dallas VA Hospital in January 1982.  On that examination 
the veteran stated no symptoms were thought due to Agent 
Orange exposure during service and he reported no treatment 
had been sought or symptoms reported during or after the 
Vietnam war.  Currently, he stated that he did not have any 
service-connected illness.

When asked whether or not he had symptoms caused by Agent 
Orange exposure, he reported "No I just came out here to 
check and see if Agent Orange did cause any problem.  I would 
like to know if it makes my hemorrhoids bleed."  It was noted 
the veteran had been referred to a dermatologist for 
evaluation and the final diagnosis was acne conglobata.  It 
was stated this had not been aggravated by Agent Orange.  
Other findings on the Agent Orange examination were minor 
hemorrhoidal disease and a left varicocele.

Current examination on repetition was again essentially 
negative, except for notation of minor hemorrhoidal disease, 
chronic acne, and a small varicocele.  It was stated the 
veteran's general health was good.

Subsequent evidence includes a report of a VA dermatology 
examination in June 1984.  There were observed cystic acne 
lesions of the upper chest and entire back, with some lesions 
of the neck and face with evidence of old acne scars in the 
aforementioned areas.  The impression was acne conglobata 
"beginning in 1969, present still".

At the time of general medical examination by the VA in June 
1986, there was no mention of chloracne or tinnitus.  
Notation was made that in January 1986 the veteran reported 
he had suffered an industrial injury while working on an 
engine.  He claimed he caught his right arm in a fan and this 
caused severe damage to the right forearm.  He had had 3 
different operations, including skin grafting to the forearm.  
The diagnoses were:  General physical examination essentially 
negative; residuals of an injury to the right forearm in an 
industrial accident in 1986; and history of alcoholism.

The veteran was accorded a rating examination for Agent 
Orange purposes by VA in January 1997.  The claims file was 
not available for review.  The examiner did have available 
the veteran's outpatient records from the VA hospital and he 
had available for review some records from the VA computer.  
Among other complaints, the veteran stated that he had 
ringing in his right ear.  He also stated that he fractured 
his right elbow in 1969 when he was horsing around in the 
barracks and fell in the shower.  He stated that  the elbow 
was placed in a cast for a couple of months.  He also 
referred to the injury of the right arm in the industrial 
accident in 1987.  He evidently fractured the right elbow 
again and had soft tissue injury to his forearm.

When asked what his condition was, he stated that he had 
chloracne.  When asked to elaborate further, he claimed that 
he went to the Dallas VA in 1977 for an Agent Orange 
examination, and was given  compensation for "boils in the 
back."  He stated that he saw a dermatologist who prescribed 
oral medication for about one year.  He did not know the name 
of the medication.  He was not using any medication currently 
for his back.  He reported that occasionally his wife would 
use rubbing alcohol when he got a boil.  He also reported 
that he had had hemorrhoids ever since service.  He stated 
that he last saw a doctor in 1986 about his hemorrhoids.  He 
stated that he usually used over-the-counter suppositories.  
He reported that the hemorrhoids initially bled on him.

The examination report was without reference to tinnitus.  
Examination findings included palpable internal hemorrhoids.

The examination assessment included acne vulgaris.  The 
examiner did not see any evidence of chloracne.  The examiner 
noted chloracne was a very special thing that was on the nose 
and he did not see any evidence of that.  An assessment was 
also made of a history of impaired hearing, and a history of 
a ruptured eardrum, but the examiner noted he had no records 
to confirm that, although the veteran's story seemed very 
believable.

Assessment was also made of internal hemorrhoids.

Another assessment was made of old injury to the right elbow, 
with a notation that although the veteran said he fractured 
the elbow in service, the examiner believed the most 
significant injury that the veteran received was in 1987 in 
the industrial accident.

At the time of a VA rating examination accorded the veteran 
in May 1997, notation was made that he had undergone a 
hemorrhoidectomy 2 weeks previously.

The veteran was accorded another examination for skin 
diseases by VA in January 1999.  The veteran was given a 
diagnosis of acne conglobata.  The examiner opined that some 
investigators believed that acne conglobata was hereditary 
with nonadhesional dominant adherence.  The veteran reported 
the history of exposure to Agent Orange and the examiner 
indicated that chloracne usually presented as multiple closed 
comedones and yellow cysts on the face and the lesions tended 
to be densely packed.  Retroauricular lesions were 
characteristic and also lesions of the chest, back and body, 
were not normally affected by acne vulgaris and similar 
lesions might subsequently appear on the chest, back, and 
body.  He indicated, however, that areas such as the abdomen, 
thighs, penis and scrotum were typically involved by 
chloracne, and were not usually affected by acne conglobata.

Elbows

To the extent that disability of the elbows diagnosed many 
years after service represents chronic disability, there is 
no evidence of a nexus between service and the reported 
problems the veteran has with his elbows.  The medical 
records contain no reference to the elbows until the 
industrial accident sustained by the veteran in the mid-
1980's, a time many years following service discharge.  The 
veteran has reported that he injured the elbows in service 
and that any current problems he has with the elbows are due 
to the problems in service.  Generally while his statements 
are competent to show the incurrence of a disease or injury 
during active duty, he is not competent to provide evidence 
as to matters requiring medical expertise, such as diagnosis 
or opinion as to medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  In this case, the veteran 
is not competent to provide a medical diagnosis associated 
with his active service.  There is no medical opinion of 
record attributing any current disability of the elbows to 
the veteran's active service.

The veteran does not appear to have alleged any continuity of 
symptomatology in the elbows since service.  However, 
assuming that he did allege such a continuity, competent 
evidence would still be required to link the symptomatology 
to a currently diagnosed elbow disability.  Clyburn v. West, 
12 Vet. App. 296 (1999).  In this case no medical 
professional has linked a current elbow disability to a 
continuity of symptomatology.



Tinnitus and Chloracne

With regard to the claim for service connection for tinnitus 
and chloracne, in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement to a service-connected disease or injury to cases 
where disease or injury had resulted in disability.  In the 
absence of  proof of any present disability, there can be no 
valid claim.  In Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the requirement that in order for a claim to be well grounded 
there must be competent evidence that the veteran currently 
has the claimed disability.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1999).

The veteran's assertions that he had problems with tinnitus 
during service and that he had chloracne during service are 
insufficient to find the claims well grounded.  The Court has 
held that where a question is factual in nature, that is 
whether an injury or incident occurred in service, competent 
lay testimony, including the veteran's own statements, may 
constitute sufficient evidence to establish a well-grounded 
claim; however, if the determinative issue is one of medical 
etiology, or medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  None of the 
post service medical evidence has resulted in a diagnosis of 
tinnitus or chloracne.

VA has accorded the veteran dermatologic examinations on a 
number of occasions following service discharge and it has 
been specifically found by more than one examiner that the 
veteran does not have chloracne.  (Again, as noted above, 
service connection is in effect for a disability of the skin, 
that being acne conglobata.)  The examiner at the time of the 
January 1997 Agent Orange examination stated with specificity 
that the veteran did not have evidence of chloracne.  The 
Board notes the VA physician at the time of examination in 
January 1999 took pains to distinguish between chloracne and 
the veteran's acne conglobata.

In sum, there being no medical evidence of chloracne or 
tinnitus, the claim for service connection for each is denied 
as not well grounded.


Whether New and Material Evidence has been Submitted to 
Reopen the Claims of Entitlement to Service Connection for a 
Right Ear Hearing Loss, Hemorrhoids, and a Disability 
Manifested by a Nervous Stomach

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 94-
304 (U.S. Vet. App. March 24, 1999).  "Moreover, once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  Thus when 
considering a request to reopen a claim, the Board must first 
determine whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the veteran's claim in light of all the 
evidence, both new and old.  Id.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The Court has held: The first step of the Manio two-step 
process as to a claim to reopen involves three questions: 
Question 1: Is the newly presented evidence "new" (that is, 
not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that was 
then of record, see Struck v. Brown, 9 Vet. App. 145 (1996), 
Blackburn v. Brown, 8 Vet. App. 97 (1995), Cox v. Brown, 6 
Vet. App. 459 (1994), and Colvin v. Derwinski, 1 Vet. App. 171 
(1991)? Question 2: Is it "probative" of "the issue[s] at 
hand" (Cox and Colvin) (that is, each issue which was a 
specified basis for the last final disallowance (see Struck, 
supra))? Question 3: If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed (see ibid.)?  In Blackburn the Court indicated, 
that affirmative answers to both questions 2 and 3 -- 
involving the probative nature of the "new" evidence and the 
reasonable possibility of outcome change, respectively -- were 
required in order for "new" evidence to be "material"  
Crippen v. Brown, 9 Vet. App. 412, 419 (1996); Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

New evidence is probative, and hence material, when it 
actually tends to prove the merits of the claim, that is, it 
supplies evidence, the absence of which was a specified basis 
for the prior denial.  Evans v. Brown, at 283-284.  

The Federal Circuit has invalidated step 3 of the above 
analysis, so that it is not necessary that the new evidence 
raise a reasonable possibility of changing the outcome.  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The regulation and the Court decisions require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a).  The Federal Circuit has held that the legislative 
history suggests that the purpose behind the definition 
contained in § 3.156 was not to require the veteran to 
demonstrate that the new evidence would probably change the 
outcome of the claim; rather, it was to emphasizes the 
importance of a complete record for evaluation of a veteran's 
claim.  Hodge.

In Elkins v. West, No. 12 Vet. App. 209 (1999) the Court held 
that the decision of the Federal Circuit in Hodge, required 
the replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.

Factual Background

The service medical records are without reference to hearing 
loss of the right ear, hemorrhoids.  He was seen in August 
1967 for acute gastroenteritis, in March 1968 for vomiting 
and in June 1968, and for diarrhea in June 1968.  A 
gastrointestinal disability was not diagnosed.

On VA examination in July 1982, the veteran reported symptoms 
such as passing blood and abdominal pain.  Notation was made 
that in August 1971, the veteran was examined for admission 
to the Regular Army.  In a Report of Medical History at that 
time, he said his health was good and he denied any pertinent 
symptoms.  Positive findings on the July 1982 examination 
included hemorrhoidal disease.  Although the veteran 
complained of difficulty hearing mostly in the right ear, the 
current examination revealed no hearing loss.

In its August 1982 rating decision, the RO denied service 
connection for a chronic gastrointestinal disability, right 
ear hearing loss, and hemorrhoids during service on the 
grounds that such disabilities were not shown during the 
veteran's first period of active service, and that there was 
no evidence of continuity of the claimed disabilities prior 
to March 1977.

Additional medical evidence included the report of general 
medical examination in June 1986 at which time the eardrums 
and canals were normal and no hearing loss was noted.  The 
report of physical examination at that time was described as 
essentially negative.

In the July 1994 rating decision, the RO denied entitlement 
to chronic gastrointestinal condition to include passing 
blood and abdominal pains as secondary to Agent Orange 
exposure, because the evidence did not show that those 
conditions were the result of exposure to herbicides.

The evidence submitted since the 1994 rating decision 
consists primarily of reports of medical examinations, with 
findings which include hemorrhoids.

The evidence also consists of statements provided by the 
veteran in which he attributes the hearing loss, hemorrhoids, 
and a nervous stomach to active service.

Analysis

Right Ear Hearing Loss

The record at the time of the August 1982 decision denying 
service connection for right ear hearing loss contained no 
post-service evidence of that disability.  Similarly the 
evidence received since that decision contains no findings 
referable to right ear hearing loss.  The veteran's 
continuing contentions that he has right ear hearing loss 
related to service is not new, since that contention was 
previously considered, and because he is not competent to 
offer evidence as to medical diagnosis or causation.  
Espiritu.  The clinical evidence is arguably new since it was 
not of record at the time of the prior decision.  However, 
this evidence is not material since it does not bear directly 
or substantially on the question at issue.  That is, it is 
silent as to the presence of right ear hearing loss.  
Therefore, the Board must conclude that the veteran has not 
submitted new and material evidence to reopen his claim.

Hemorrhoids

The evidence of record at the time of the August 1982 
decision denying service connection for hemorrhoids showed 
post service findings of that condition, but contained no 
findings of the disability in service or linking the current 
disability to service.  The evidence received subsequent to 
August 1982, is cumulative in that it shows continuing post-
service treatment for hemorrhoids.  The post-service 
existence of hemorrhoids had previously been established.  
There continues to be a lack of competent evidence of 
hemorrhoids in service or of a nexus between current 
hemorrhoids and service.  Since the evidence received 
subsequent to August 1982 is cumulative, it is not new and 
material, and the claim is not reopened.  38 C.F.R. § 3.156.

Nervous Stomach

An initial question with regard to this claim is whether the 
prior denials of service connection for a chronic 
gastrointestinal disability and abdominal pain constitute 
separate claims apart from the current claim for service 
connection for a nervous stomach.  The Board must answer this 
question in the negative.  All of these claims were 
essentially different labels applied to the veteran's claim 
for service connection for a gastrointestinal disability.  
The Court has held that the use of different nomenclature by 
a veteran in claims for service connection for the same 
underlying disability does not give rise to separate new 
claims.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

The August 1982 decision denied service connection on the 
basis that a current chronic gastrointestinal disability had 
not been shown.  The July 1994 decision denied service 
connection on the basis that there was no scientific evidence 
of a link between the claimed disability and exposure to 
herbicides.  The evidence received subsequent to these 
decisions, makes no reference to a gastrointestinal 
disability.  As such, the newly received evidence does not 
bear directly or substantially on the matter under 
consideration, that being the claim for service connection 
for a gastrointestinal disability currently described as 
nervous stomach.  Since the evidence does not bear directly 
and substantially on the claim, it is not new and material, 
and the claim is not reopened.

PTSD

However, with regard to the claim for service connection for 
PTSD, the Board finds that the veteran has submitted 
sufficient evidence such that the claim with regard to this 
matter is reopened.  A review of the service medical records 
reflects that the veteran had problems with alcohol during 
his honorable active service.  During his second tour of 
duty, the veteran had significant discipline problems and was 
given an other than honorable discharge.  At the time of 
examination by VA in July 1982, he denied any psychiatric 
hospitalization or treatment while in service or in the years 
thereafter.  He stated he was seen briefly at the Dallas VA 
Medical Center with depression and was admitted, but failed 
to remain.  He claimed that he attended the alcohol 
rehabilitation clinic and was on Antabuse for a period of 
time from 1975 until 1976.  He referred to continuing 
problems with alcohol abuse.  On examination the notation was 
made that he had occasional nightmares, but did not believe 
that these  mentioned any content regarding Vietnam or combat 
experiences.  The examiner stated that he "could not relate 
the picture presented to any residual of Agent Orange 
exposure, clinically it is compatible with an anxiety 
reaction and there are some symptoms of a post-traumatic 
stress disorder.  However, I do not feel that the symptoms 
presented at this time...warrant that diagnosis."  The 
diagnosis was anxiety reaction, chronic, generalized, 
manifested by tension, irritability, sleep disturbance, and 
so forth.

At the time of general medical examination by VA in June 
1986, the veteran was described oriented, alert and 
cooperative.  A psychiatric diagnosis was not made.

The veteran's initial reference to PTSD came in an August 
1988 communication in which he asked for service connection 
for PTSD.

He was hospitalized by VA from July to August 1988 with a 
history of multiple substance abuse.  Final diagnoses were 
alcohol dependence and cannabis dependence.

By rating decision dated in September 1988, service 
connection for PTSD was denied on the basis that there was no 
evidence of the diagnosis of PTSD and review of the available 
evidence was negative for such diagnosis.  

The veteran was notified of the determination by 
communication dated in October 1988.

The subsequent medical evidence includes a report of a 
psychiatric rating examination accorded the veteran by VA in 
September 1992.  The claims file was available for review.  
It was noted the most recent psychiatric examination for 
rating purposes had been done in July 1982.  Documentation of 
alcohol and cannabis abuse was noted.  The most recent 
information in the file documented treatment for psychiatric 
symptoms in the recent past.  It was stated the veteran 
served with the 1st Marine Air Wing in Vietnam in 1967 and 
1968.  The veteran indicated that he drove a refueling truck 
on the flight line at Da Nang.

The veteran recalled difficulties sleeping.  He stated that 
he had recollections of the base at Da Nang being hit by 
mortar and rocket attacks.  He was asked if any of the 
attacks were particularly unpleasant and indicated they were 
all unpleasant.  Reportedly, he was not involved with close 
combat.  He stated that snipers were a problem.  He saw 
another Marine who was shot by a sniper and killed when he 
had only two weeks remaining in his tour.  The veteran also 
described difficulty holding down a job in the U.S. after 
service.  He also claimed he felt depressed all the time.  
The Axis I diagnostic impression was "anxiety disorder not 
otherwise specified with features of PTSD."  Also diagnosed 
was cannabis dependence.  The Axis II diagnosis was a 
personality disorder not otherwise specified with borderline 
and antisocial traits.

By rating decision dated in September 1992, service 
connection for PTSD was denied on the basis that no traumatic 
events which would cause a stressor sufficient to result in 
PTSD were described and "PTSD was not the primary cond 
diagnosed."

The veteran was informed by communication dated October 1, 
1992, that the evidence did not warrant any change in the 
previous determination denying him service connection for 
PTSD.  

The current reopened claim for service connection for PTSD 
was received in early 1997. 

The veteran was accorded a psychiatric examination by VA in 
May 1997.  The claims file was available for review.  The 
veteran claimed that he thought about Vietnam every day.  He 
indicated that he repeatedly thought about a situation where 
an officer put a cocked revolver to his head and prohibited 
him from returning fire that was being directed toward a unit 
of the Marines that was close by.  He stated that the officer 
informed him that orders required that fire be returned only 
if it was directed at their own unit.

The veteran was given Axis I impressions of:  Chronic PTSD; 
cannabis dependence; and alcohol dependence; and alcohol 
dependence in sustained remission.  

As noted above, when a claimant seeks to reopen a finally 
denied claim, the Board must review all of the evidence 
submitted since that action to determine whether the claim 
should be reopened and readjudicated on a de novo basis.  
Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  In order to 
reopen a finally denied claim there must be new and material 
evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last 
denied on merits.  Evans v. Brown, 9 Vet. App. 273 (1996). 
Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  The evidence 
submitted since the last final rating decision by the RO in 
1992 includes communications from the veteran and the report 
of psychiatric examination accorded the veteran by VA in May 
1997.  That examination contains the first diagnosis of PTSD 
as a separate entity.  The examiner also reported that one of 
the veteran's stressors consisted of combat.  The evidence is 
new as it was not previously of record.  It bears directly 
and substantially on the matter at issue and must be 
considered to fairly adjudicate the claim.

If new and material evidence is presented and secured with 
respect to a claim that has been previously denied, the claim 
will be reopened, and the claim will then be decided upon the 
merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Accordingly, the evidentiary basis supports reopening of the 
previously denied claim of entitlement to service connection 
for PTSD.  Further development will be set forth in the 
remand at the end of the decision.



Well Grounded PTSD Claim

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  

In the instant case the veteran has a current diagnosis of 
PTSD.  He is competent to report his combat stressors during 
service.  Falk v. West, No. 96-1286 (U.S. Vet. App. May 26, 
1999).  The VA examiner provided medical evidence of a nexus 
between service and PTSD, when the examiner reported that 
combat constituted one of the veteran's stressors.  
Accordingly, the Board finds that the veteran has met all of 
the requirements for a well-grounded claim.

Entitlement to a Rating in Excess of 10 Percent for Acne 
Vulgaris.

As a preliminary matter, the Board finds that the claim is 
plausible and capable of substantiation and therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
The Board also is satisfied that all relevant facts have been 
properly developed; thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 C.F.R. § 5107(b).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned to separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

By rating decision dated in August 1982, service connection 
for acne vulgaris, conglobata type, was granted, and a 
10 percent evaluation was assigned, effective January 18, 
1982.  It was indicated that service medical records 
reflected the veteran had been seen several times for acne 
and pyoderma of the face, chest, neck and forearms.  It was 
indicated the acne had preexisted service, but had been 
aggravated therein.  

The veteran was accorded a dermatologic examination by VA in 
June 1984.  It was indicated that shortly after returning 
from Vietnam, he had begun to develop cystic acne lesions 
primarily on the face, trunk, and upper chest.  This had 
continued with only partial remission since that time, 
despite treatment with various antibiotics and other 
medications.  Currently, the veteran had cystic acne lesions 
on the upper chest and the entire back, with some lesions on 
the neck and the face.  There was also evidence of old acne 
scars in the aforementioned areas.  The impression was acne 
conglobata, beginning in 1969, "present still."  

The veteran was accorded an examination of the skin by VA for 
rating purposes in January 1997.  The claims file was not 
available for review.  The veteran's outpatient records were 
available and the examiner stated that he had some records 
from the VA computer.  It was noted the veteran went to the 
VA Outpatient Clinic in Beaumont, Texas.  On current 
examination the veteran had multiple white heads and 
blackheads and comedones, involving the back and the anterior 
chest.  There were no active lesions at the present time.  
There were no boils or pustules.  He had some very mild 
pitting on the face, which the examiner believed was sequelae 
of acne vulgaris.  

The pertinent assessment was acne vulgaris with a notation 
that there was some very mild, barely noticeable pitting of 
the face which was the result of old acne.  It was also 
stated there were multiple white heads and blackheads of the 
back and chest.  It was stated the condition at the present 
time was mild in degree.  It was noted the veteran had not 
seen a dermatologist for many years.  

The veteran was accorded another examination of the skin for 
rating purposes by VA in January 1999.  He referred to 
intermittent bouts of acneform lesions, but not nearly as 
often as he had had in the past.  He believed that cooler 
temperatures had improved his condition.  He complained of 
knots on the back and a few on the face on an intermittent 
basis.  There was a history of leg involvement with a few big 
pores.  He denied any buttock or lower extremity lesions 
currently or in the past and no lower extremity lesions 
currently.  He had mild acne as a teenager, but did not 
remember having other problems.  Current treatment included 
100 milligrams of Doxycycline a day.  He also used rubbing 
alcohol when he had an eruption.  Symptoms included a foul 
odor when a cyst was ruptured and occasional pruritus.  

On examination there were four papules on the face, one on 
the back, and multiple group opened comedones primarily on 
the chest, the back, and the face.  There were a few lesions 
in the retroauricular area.  There was minimal scarring noted 
in the form of opened comedones on the lower legs.  The 
veteran declined a buttock examination.  There was no 
ulceration, exfoliation, or crusting.  There were no systemic 
or nervous manifestations which could be associated with the 
above problems. 

The diagnosis was acne conglobata.  The examiner noted this 
was a severe form of acne that occurred most often in young 
men.  The examiner distinguished the acne conglobata from 
chloracne.  The examiner noted that the veteran currently was 
not significantly affected by his acne, except for a few 
minor lesions from time to time with an intermittent time 
course.

The Board notes that the veteran's skin disorder has been 
rated as analogous to eczema under Diagnostic Code 7806.  See 
38 C.F.R. §§ 4.20, 4.27 (1998).  Under this provision, a 
10 percent evaluation is assigned for eczema when there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  The next higher rating of 
30 percent is assigned for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  The 
maximum rating of 50 percent is for assignment when there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or where the 
condition is exceptionally repugnant.  38 C.F.R. § 4.118, 
Code 7806.  

Analysis

In applying the above criteria to the facts of this case, the 
Board finds that the veteran's skin disorder is most 
consistent with the 10 percent evaluation currently in effect 
under Diagnostic Code 7806.  The skin disorder is not shown 
to be manifested by exudation or constant itching, extensive 
lesions or marked disfigurement.  There is also no evidence 
that the disorder has produced systemic or nervous 
manifestations, nor has it been shown to be exceptionally 
repugnant.  

At the time of skin examination by VA in January 1997, it was 
noted the veteran had not been seen by a dermatologist for 
many years.  At the time of that examination, the veteran's 
skin disease was described as only mild in degree.

When seen by VA in January 1999, papules and lesions were 
observed; however, these were confined to a small area.  
There was no ulceration, exfoliation or crusting, and no 
systemic or nervous manifestation.  The examiner expressed 
the opinion that the veteran was not severely affected by his 
acne, except for the appearance of a few minor lesions from 
time to time.  

Accordingly, an increased evaluation for the veteran's skin 
disorder is not warranted at this time.  As the preponderance 
of the evidence is against the claim for a rating in excess 
of 10 percent for acne vulgaris, the appeal is denied.



ORDER

Service connection for chloracne is denied.  

Service connection for tinnitus is denied.

Service connection for a disability of the elbows is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for right ear 
hearing loss the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hemorrhoids, 
the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of service connection for a disability manifested by 
a nervous stomach, the appeal is denied.

A rating in excess of 10 percent for acne vulgaris is denied.  

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for PTSD, this 
portion of the appeal is allowed.


	
	REMAND

A review of the veteran's personnel records disclose that he 
served in Vietnam from July 1967 to August 1968.  While in 
Vietnam he participated in several campaigns, including the 
Vietnam Counteroffensive Campaign PH III, the Tet 
Counteroffensive Campaign, the Vietnam Counteroffensive 
Campaign PH IV, and the Vietnam Counteroffensive Campaign 
PH V.  The veteran indicated at the time of a January 1992 
examination by VA that during his time in Vietnam he was 
assigned to the 1st Marine Air Wing at Da Nang Air Base in 
Vietnam.  At that time he indicated that while he was not 
exposed to "indirect hand-to-hand or fire fights," the air 
base frequently came under rocket attack.  There is no 
indication that the RO has made any effort to corroborate the 
veteran's statement of stressful incidents with the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  

The Board concludes that further development is in order and 
the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
psychiatric status.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records that had not already 
been obtained.  The veteran should also 
be asked to provide any additional 
evidence he may have in support of his 
claim and he should be asked to provide 
additional information concerning the 
specific circumstances of his alleged 
inservice stressors, such as the dates, 
locations, units involved, names of 
casualties and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.

2.  The RO should attempt to obtain 
complete service personnel records for 
the veteran for all periods of service, 
with particular emphasis on the time 
frame between July 1967 and August 1968 
when the veteran served in Vietnam.  The 
records requested should include, but not 
be limited to awards and performance 
evaluations.  

3.  Then, the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia, 22150-3197 should 
be contacted and asked to provide any 
available histories for the 1st Marine 
Air Wing at Da Nang Air Base between 
July 1967 and August 1968.  It should be 
requested to verify, to the extent 
possible, any specific incident alleged 
by the veteran.  Any information or 
verification obtained must be associated 
with the claims file.  The RO should take 
any action suggested by the USASCRUR to 
try to confirm the claimed stressors.

4.  Then, if deemed indicated by the 
information obtained, the RO should 
arrange for examination by a board of two 
board-certified psychiatrists, if 
available, to determine the nature and 
extent of any current psychiatric 
disability.  All indicated studies and 
tests should be performed.  A diagnosis 
of PTSD under DSM-IV criteria should be 
made or ruled out.  If PTSD is diagnosed, 
the examiners should be requested to 
explain each element of the diagnosis and 
should identify the specific stressor or 
stressors accountable for the disorder.  
The examiners should also be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any currently 
present psychiatric disability originated 
in service.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiners for their 
review prior to the examination.  The 
examination report must reflect that a 
review of the claims file was made.  

5.  Thereafter, the RO should ensure that 
the requested development has been 
conducted and completed in full.  Then, 
the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for a 
psychiatric disability, to include PTSD.  
See Gaines v. West, 11 Vet. App. 353 
(1998), Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and the veteran and his representative 
should be provided with an opportunity for response.  Then, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

